DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 12/29/2020 have been considered.  Claims 1, 11, 16 and 17 have been amended.  Claims 6, 8, 10 and 13-15 have been cancelled.  Claims 5 and 18-20 remain withdrawn.  Claims 21 and 22 have been added.  Claims 1-4, 7, 9, 11, 12, 16, 17, 21 and 22 remain elected and pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regard to Claim 21:
21.	(Currently Amended)  A patient transport system comprising:  a wheeled accessory comprising:  an accessory base; at least two legs radially extending outwardly from said accessory base, said at least two legs spaced apart from one another to define an accommodation space between said at least two legs, and an accessory post coupled to said accessory base; a patient support apparatus comprising:Application No. 16/108,6957Docket No.: 060252.00370Reply to Office Action of November 9, 2020  a patient support base, a patient support surface supported by said patient support base, and a bumper comprising a deformable 
Election/Restrictions
Claims 1-4, 7, 9, 11, 12, 16, 17, 21 and 22 are allowable.  The restriction requirement of Species I and Subspecies III, as set forth in the Office action mailed on 7/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 5 is respectfully withdrawn.  Claim 5, directed to a non-elected species or subspecies, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Furthermore, this application is in condition for allowance except for the presence of Claims 18-20 directed to a non-elected species or sub-species without traverse. Claims 18-20 do not require the limitations of an allowable claim and would warrant further search and examination.  Accordingly, Claims 18-20 been cancelled as per MPEP 821.02.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of structure present in independent Claims 1, 11, 21 and 22 along with the amended language was not found in the prior art of record.  In particular, the limitation that “and at least one accessory wheel coupled to each of said legs, wherein at least one of said legs comprises at least two feet, with at least one of said accessory wheels coupled to each of said feet” and “said litter comprising a bumper and a deformable cuff that is configured to accommodate said accessory post” in combination with the other structure disclosed in Claims 1, 11, 21 and 22 was not found in the prior art of record.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1, 11, 21 and 22 may be reasonably set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673